Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first action on the merits. Claims 1-20 are currently pending. 

Priority
This application is a continuation of application 16/749231 which claims priority from Provisional Application Nos. 62840260 dated 04/29/2019.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/01/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1, 12 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method and a system for pet evaluation and triage system. 
Regarding claims 1, 12 and 15, the limitation of (claim 1 being representative) accessing a syndrome mapping of syndromes to complaints, each syndrome having a triage category; accessing a complaint mapping of complaints to symptoms, each symptom for a complaint having a weight; receiving indications of a current complaint and current symptoms of an animal, each current symptom having a score; identifying the triage category based on a syndrome to which the current complaint is mapped, the current complaint, and the current symptoms and based on the weights and scores; and indicating a recommendation for the animal based on the identified triage category and regarding claim 12- the limitation receiving specifications of complaints; receiving specifications of symptoms; for each complaint, receiving an indication of one or more symptoms associated with that complaint; receiving a signalment for that syndrome; receiving one or more complaints for that syndrome; and generating a mapping of that syndrome to the minimum triage category, the signalment, and the one or more complaints and regarding claim 12- the limitation storing: a syndrome mapping of syndromes to complaints, each syndrome having a triage category; a complaint mapping of complaints to symptoms, each symptom for a complaint having a weight; instructions as drafted, is a process that, under the broadest reasonable interpretation, covers a method organizing human but for the recitation of generic computer components. That is other than reciting one or more computing systems (in claims 1 and 12) and one or more computing systems comprising one or more computer-readable storage mediums (claim 15), the claimed invention amounts to managing personal behavior or interaction between people (i.e., rules or instructions). For example, but for the one or more computing systems and one or more computer-readable storage mediums, the claims encompass pet evaluation and triage system in the manner described in the identified abstract idea, supra. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching, following rules or instructions)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claims 1  and 12 recites the additional elements of one or more computing systems. Claim 15 recites the additional element of one or more computing systems and one or more computer-readable storage mediums. These additional elements are not exclusively defined by the applicant and are recited at a high-level of generality (i.e., a generic computer components for enabling access to medical information) such that they amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of one or more computing systems and one or more computer-readable storage mediums to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”). 
The examiner notes that: A well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see also MPEP 2106.05(d)); Receiving and/or transmitting data over a network (“a communications network”) has also been recognized by the courts as a well - understood, routine and conventional function (see, e.g., buySAFE v. Google; MPEP 2016(d)(II)); and Performing repetitive calculations is/are also well-understood, routine and conventional computer functions when they are claimed in a merely generic manner (see, e.g., Parker v. Flook; MPEP 2016.05(d)).
Claims 2-11, 13-14 and 16-20 are similarly rejected because they either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Dependent claims 2 and 16 further define each symptom. Dependent claim 3 further defines identifying the triage category. Dependent claims 4 and 17 further define each complaint. Dependent claims 5 and 18 further define each symptom. Dependent claim 6 further defines a triage category. Dependent claim 7 further defines each triage category. Dependent claims 8 and 19 further define electronic consultation. Dependent claims 9 and 20 further define indicating response time. Dependent claim 10 further defines conducting electronic consultation. Dependent claim 11 further defines receiving request. Dependent claim 13 further defines the complaints. Dependent claim 14 further defines each complaint. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 16,752,415. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application contain all features present in the ‘415 application except for (assessing a data structure, using a Bayesian model to generate score, accessing historical data and using machine learning). However, claims 1-20 of the present application are directed to the same invention as that of claims 1-20 of the ‘415. Under U.S.C. 101, more than one patent may not be issued on the same invention. 
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1 and 12 recite a “one or more computing systems” without any recitation in the body of each of the claims describing which step is implemented by a computer or how the computer may be involved.  Each of the limitations purely pertain to receiving and manipulating data without describing whether a computer may be involved in any particular step or how it may be involved.  See Ex Parte Langemyr, Appeal No. 2008-1495, 2008 Pat App. LEXIS 13 (B.P.A.I. May 28, 2008). Accordingly, it is unclear where the computer-implementation described in the preamble may take place.
Dependent claims are rejected by virtue of dependency. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hagigi (US 2015/0286784), in view of Iliff US (2002/0002325) and in further view of Leon (US 2015/0066520).

REGARDING CLAIM 12
	Hagigi discloses a method performed by one or more computing systems for specifying a syndrome relating to analysis of a condition of an animal, the method comprising: receiving specification of complaint; receiving specification of symptoms; and generating a mapping of that complaint to those symptoms ([0110] teaches complaint list (data representing the patient's descriptions of the symptoms they are experiencing) [0084] teaches an example, if the unit of data indicates that a particular patient has arrived at a hospital complaining of chest pain one week after having undergone heart surgery, the method 200 may, in operation 204, use statistical techniques to determine that chest pain occurring one week after heart surgery is strongly correlated with the heart surgery procedure (interpreted by examiner as receiving specification of symptoms; and generating a mapping of that complaint to those symptoms)); for each complaint, receiving an indication of one or more symptoms associated with that complaint ([0004] teaches epoch of care data (including data relating to tests, treatments, and appointments spanning a wide range of times), possibly in addition to external data (e.g., contextual data, sensor data, medical history data) outside of the epoch of care. [0026] teaches receiving data. [0088] teaches data received from patient dynamically in real time. [0015] an epoch of care of a patient may include all services (e.g., treatments, diagnoses, prognoses, tests, tasks, communications, education), products (e.g., medications, medical equipment, implants), and outcomes (e.g., readmissions, morbidities, patient satisfaction, symptoms) that are related to a particular medical condition or complaint of the patient (interpreted by examiner as for each complaint, receiving an indication of one or more symptoms associated with that complaint)); 
Hagigi does not explicitly disclose, however Iliff discloses:
and for each syndrome, receiving a minimum triage category for that syndrome (Iliff at [0245] teaches sorting the candidate diseases by the number of shared symptoms and partitioning diseases into the following categories: urgent, serious, common (interpreted by examiner as a minimum triage category for that syndrome));

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the healthcare system of Hagigi to incorporate the triage categories as taught by Iliff, with the motivation of providing an automated way of providing to a patient medical advice and diagnosis that is quick, efficient and accurate (Iliff at [0008]).

Hagigi and Iliff do not explicitly disclose, however Leon discloses:
receiving a signalment for that syndrome; receiving one or more complaints for that syndrome; and generating a mapping of that syndrome to the minimum triage category, the signalment, and the one or more complaints (Leon at [0039] teaches users query is received to determine a decision tree to begin analysis, this query is signalment for the animal condition and based on the decision tree for a particular condition, query is responded to including information such as chief complaint. [0037]-[0038] teach the outcome category (triage category of Iliff) such as seeking immediate assistance or non-emergency is determined based on the received input of symptoms and complaints, where the mapping is determined by following the decision tree logic).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the healthcare system of Hagigi and the diagnosis system of assigning weights and scores of Iliff to incorporate the pet health decision support system as taught by Leon, with the motivation of providing a more accurate, inexpensive and convenient doctor veterinarian medicine DMV for advice and treatment of pet medical conditions (Leon at [0002]-[0006]).

REGARDING CLAIM 1
Claim 1 is analogous to Claims 12 thus Claim 1 is similarly analyzed and rejected in a manner consistent with the rejection of Claims 12.
Hagigi further discloses accessing a syndrome mapping of syndromes to complaints ([0007] and FIG. 1B teach a dataflow diagram of relationships between causes and symptoms, a disease, or a syndrome. [0084] teaches an example, if the unit of data indicates that a particular patient has arrived at a hospital complaining of chest pain one week after having undergone heart surgery, the method 200 may, in operation 204, use statistical techniques to determine that chest pain occurring one week after heart surgery is strongly correlated with the heart surgery procedure (interpreted by examiner as accessing a syndrome mapping of syndromes to complaints))
Iliff further discloses each symptom for a complaint having a weight; each current symptom having a score; identifying the triage category based on a syndrome to which the current complaint is mapped, the current complaint, and the current symptoms and based on the weights and scores; (Iliff at [0057] teaches signs of disease are associated with complaints. [0211] teaches depending on the description of each disease (interpreted by examiner as complaints of Hagigi), scoring can consist of simply adding the weight corresponding to the new current symptom value, or it can involve adding special synergy weights based on the values of other symptoms, or on the timing of symptoms. Scoring can also include establishing probabilities of diagnosis, which typically depend on the existence of several symptom values, sometimes in a defined time order. Finally, scoring includes evaluating the scores of diseases against various thresholds. Depending on the system goals, a disease may be placed into a special category based on its score. [0245] teaches sorting the candidate diseases by the number of shared symptoms and partitioning diseases into the following categories: urgent, serious, common (interpreted by examiner as having a triage category). [0309] teaches feature of the LB method that bears noting, is that it diagnoses disease by assigning "weights" to the patient's symptoms and then uses the weight accumulated by a set of candidate diseases to determine which disease(s) the patient most likely has. The basic weight assigned is for the mere presence or absence of a symptom. When several symptoms (interpreted by examiner as syndrome) are present, the system can diagnose based on their presence as a combination, their sequence and extent of overlap in time, and their relationship to (and change in) the anatomic systems of the patient. [0408] teaches a simple conceptual way of showing the use of actual and alternative symptom weights in arriving at a diagnostic score and illustrates the relationships among the diseases, symptoms and weights (interpreted by examiner as each symptom for a complaint having a weight; each current symptom having a score; identifying the triage category based on a syndrome to which the current complaint is mapped, the current complaint, and the current symptoms and based on the weights and scores))
and Leon further discloses indicating a recommendation for the animal based on the identified triage category (Leon at [0038]-[0039] teaches processor may present questions to the user and analyze each response to determine if it has enough information to recommend a course of action. In one embodiment, once the processor determines it has enough information, no further questions are presented to the user and the processor displays a recommended course of action to the user (interpreted by examiner as indicating a recommendation for the animal based on the identified triage category (the triage category of Iliff)))

REGARDING CLAIM 15
Claim 15 is analogous to Claims 1 and 12 thus Claim 15 is similarly analyzed and rejected in a manner consistent with the rejection of Claims 1 and 12.
Leon further discloses one or more computer-readable storage medium (Leon at [0025]) for storing: a syndrome mapping of syndromes to complaints (Leon at [0008] teaches predetermined course of action (syndrome or condition) which is associated with the input response to queries (complaints)); a complaint mapping of complaints to symptoms (Leon at [0055] teaches decision tree links to complaints to the symptoms to present for a user to respond too) ; and computer-executable instructions for controlling the one or more computing systems (Leon at [0025]); and one or more processors for executing the computer-executable instructions stored in the one or more computer-readable storage mediums (Leon at [0008] and [0025]).

REGARDING CLAIM 2
Hagigi, Iliff and Leon disclose the limitation of claim 1.
Hagigi and Leon do not explicitly disclose, however Iliff discloses:
The method of claim 1 wherein each symptom for a complaint has a weight and the identifying of the triage category is based on a combination of the scores of the weights of the current symptoms (Iliff at [0211] teaches depending on the description of each disease (interpreted by examiner as complaints of Hagigi), scoring can consist of simply adding the weight corresponding to the new current symptom value. Scoring can also include establishing probabilities of diagnosis, which typically depend on the existence of several symptom values. Finally, scoring includes evaluating the scores of diseases against various thresholds. Depending on the system goals, a disease may be placed into a special category (interpreted by examiner as a triage category) based on its score. [0245] teaches sorting the candidate diseases by the number of shared symptoms and partitioning diseases into the following categories: urgent, serious, and common. [0309] teaches feature of the LB method that bears noting, is that it diagnoses disease by assigning "weights" to the patient's symptoms and then uses the weight accumulated by a set of candidate diseases to determine which disease(s) the patient most likely has. The basic weight assigned is for the mere presence or absence of a symptom. When several symptoms are present, the system can diagnose based on their presence as a combination, their sequence and extent of overlap in time. [0408] teaches a simple conceptual way of showing the use of actual and alternative symptom weights in arriving at a diagnostic score and illustrates the relationships among the diseases, symptoms and weights (interpreted by examiner as each symptom for a complaint has a weight and the identifying of the triage category is based on a combination of the scores of the weights of the current symptoms)).

REGARDING CLAIM 3
Hagigi, Iliff and Leon disclose the limitation of claim 1.
Hagigi and Leon do not explicitly disclose, however Iliff discloses:
The method of claim 1 wherein the identifying of the triage category is based on a current temperature of the animal (Iliff at [0439] teaches a time-based temperature chart that can be used to retrieve the value of fever at time t (interpreted by examiner as wherein the identifying of the triage category is based on a current temperature of the animal)).

REGARDING CLAIM 4
Hagigi, Iliff and Leon disclose the limitation of claim 1.
Hagigi and Leon do not explicitly disclose, however Iliff discloses:
The method of claim 1 wherein each complaint is associated with a minimum triage category and the identifying of the triage category is based on the minimum triage category for the current complaint (Iliff at [0271] teaches our patient presents abdominal pain of a given severity as the chief complaint. [0412] teaches when a patient presents a medical complaint to the MDATA system to be diagnosed, the system first retrieves all of the relevant disease objects from its database and assembles them into a candidate disease list. The system then uses the diagnostic loop to develop a diagnostic profile of the candidate disease list. [0211] teaches placing diseases in special categories based on score (interpreted by examiner as 1 wherein each complaint is associated with a minimum triage category and the identifying of the triage category is based on the minimum triage category for the current complaint) [0245] teaches the following categories: urgent, serious, common, or it might partition diseases into promising (high probability that the diagnosis is among them), intermediate and low probability).

REGARDING CLAIM 5
Hagigi, Iliff and Leon disclose the limitation of claim 1.
Hagigi and Leon do not explicitly disclose, however Iliff discloses:
The method of claim 1 wherein each symptom is associated with a minimum triage category and the identified triage category is based on the minimum triage category for a current symptom (Iliff at [0271] teaches our patient presents abdominal pain of a given severity as the chief complaint. [0412] teaches when a patient presents a medical complaint to the MDATA system to be diagnosed, the system first retrieves all of the relevant disease objects from its database and assembles them into a candidate disease list. The system then uses the diagnostic loop to develop a diagnostic profile of the candidate disease list. [0211] teaches placing diseases in special categories based on score. [0057] teaches signs of disease also have various names in medicine, such as complaint, effect, indication, manifestation, presentation, problem, sign, or symptom (interpreted by examiner as wherein each symptom is associated with a minimum triage category and the identified triage category is based on the minimum triage category for a current symptom).

REGARDING CLAIM 6
Hagigi, Iliff and Leon disclose the limitation of claim 1.
Hagigi and Leon do not explicitly disclose, however Iliff discloses:
The method of claim 1 wherein a triage category is selected from a group consisting of emergency, urgent, seek medical advice, worrisome, and non-threatening (Iliff at [0245] teaches the following categories: urgent, serious, common, or it might partition diseases into promising (high probability that the diagnosis is among them), intermediate and low probability (interpreted by examiner as wherein a triage category is selected from a group consisting of urgent)).

REGARDING CLAIM 7
Hagigi, Iliff and Leon disclose the limitation of claim 1.
Hagigi and Iliff do not explicitly disclose, however Leon discloses:
The method of claim 1 wherein each triage category is associated with a time within which care is to be provided (Leon at [0045] teaches category (triage category of Iliff) outcomes, listed in decreasing order of severity, may include: ER--emergency room (i.e., seek immediate medical attention), UR--urgent situation (i.e., seek medical attention ASAP, as responses could indicate a serious condition), RV--recommended veterinarian visit (i.e., seek medical attention soon, although more at the user's convenience), WC--watchful care (i.e., observation, although it may require escalation if the condition does not improve or if certain criteria are not met in the near term), AH--at home treatment (i.e., no vet visit required)  (interpreted by examiner as wherein each triage category of Iliff is associated with a time within which care is to be provided)).

REGARDING CLAIM 11
Hagigi, Iliff and Leon disclose the limitation of claim 1.
Hagigi and Iliff do not explicitly disclose, however Leon discloses:
The method of claim 1 further comprising: receiving a request for an electronic check (Leon at fig. 4 teaches user interacting with a system and [0035] teaches system may provide access to decision trees, for example, the user may be directed to one or more decision trees. The system also may provide a listing of a plurality of possible decision trees, which may be categorized according to specific behavior or health indicators. The user also may be directed to one or more lists via interaction with a veterinarian or other system user. As seen in FIG. 4, the system may include the capability to connect the user with a veterinarian in a live chat environment, and the veterinarian may push the content (which may include a link to the query tree) to the user as part of that chat and [0043] teaches user continues to answer questions by inputting responses, thereby traversing the decision tree, the system receives, stores, and continuously analyzes the user's responses (interpreted as receiving a request for an electronic check)); when an electronic check is due, receiving an indication of whether the animal is not improving (Leon at [0045] teaches patient categorized as watchful care to determine if animals condition does not improve in the near term. [0066] teaches a time of appointment/connecting with vet, the vet accesses and traverses decision tree for updated information. Fig 5 also teaches where the decision tree asks if a pet has improved or not (interpreted by examiner as when an electronic check is due, receiving an indication of whether the animal is not improving)); and when the animal is not improving, receiving an indication of a symptom (Leon at fig. 5 and [0055] teach a portal 14 may include a section devoted to decision support trees 32 (which may be organized and/or displayed according to chief complaint), and the user may search for and select the desired tree and asking question to determine if situation is an emergency and follow up questions. The analysis component of the processor now has enough information to determine that this may be an emergency situation (ER), and outputs "WhiskerDocs recommends you take your pet to the emergency room immediately." [0056] teaches the system can either recommend that the user provide watchful care for the pet, WC, or offer to educate the user by providing training articles (interpreted by examiner as and when the animal is not improving, receiving an indication of a symptom)); and conducting the electronic check (Leon at [0043] teaches If the system determines it does not have enough information to make a recommendation, it presents additional questions to the user and analyzes the user inputted responses along with all previous responses, until it has enough information to recommend a course of action. When the system determines it has enough information, it ceases questioning and displays a recommended course of action for the user to take with respect to the pet health issue. When the system recommends that the user take the pet to a veterinarian, the system offers the option to connect the user to a veterinarian (interpreted by examiner as conducting an electronic check)).
REGARDING CLAIM 13
Hagigi, Iliff and Leon disclose the limitation of claim 12.
Hagigi and Iliff do not explicitly disclose, however Leon discloses:
The method of claim 12 wherein the complaints include a chief complaint and a secondary complaint (Leon at [0058] teaches current chief complaint with an explanation of the owner's observations below, followed by any other problems previously indicated (interpreted by user as secondary complaint) to the system by the user).

REGARDING CLAIM 14
Hagigi, Iliff and Leon disclose the limitation of claim 12.
Hagigi and Leon do not explicitly disclose, however Iliff discloses:
The method of claim 12 further comprising, for each complaint, receiving a weight for each symptom associated with that complaint (Iliff at [0211] teaches adding the weight corresponding to the new current symptom value. [0309] teaches feature of the LB method that bears noting, is that it diagnoses disease by assigning "weights" to the patient's symptoms and then uses the weight accumulated by a set of candidate diseases to determine which disease(s) the patient most likely has. The basic weight assigned is for the mere presence or absence of a symptom. When several symptoms are present, the system can diagnose based on their presence as a combination, their sequence and extent of overlap in time. [0408] teaches a simple conceptual way of showing the use of actual and alternative symptom weights in arriving at a diagnostic score and illustrates the relationships among the diseases, symptoms and weights [0057] teaches signs of disease also have various names in medicine, such as complaint, effect, indication, manifestation, presentation, problem, sign, or symptom (interpreted by examiner as for each complaint, receiving a weight for each symptom associated with that complaint)).

REGARDING CLAIM 16
Claim 16 is analogous to Claim 2 thus Claim 16 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 2.

REGARDING CLAIM 17
Claim 17 is analogous to Claim 4 thus Claim 17 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 4.

REGARDING CLAIM 18
Claim 18 is analogous to Claim 5 thus Claim 18 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 5.

Claims 8-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hagigi (US 2015/0286784), in view of Iliff US (2002/0002325), in view of Leon (US 2015/0066520) and in further view of Hamm (US 2013/0060576).

REGARDING CLAIM 8
Hagigi, Iliff and Leon disclose the limitation of claim 1.
Hagigi and Leon do not explicitly disclose, however Iliff discloses:
the triage category being emergency (Iliff at [0069] teaches consultations known as sessions. [0245] teaches the following categories: urgent, serious, common, or it might partition diseases into promising (high probability that the diagnosis is among them), intermediate and low probability (interpreted by examiner as the triage category being emergency)).

Hagigi, Iliff and Leon do not explicitly disclose, however Hamm discloses:
The method of claim 1 further comprising: indicating that an electronic consultation is not available based on the current complaint, based on the category being emergency, and based on the triage category being seek medical advice when a base response time for seeking medical advice cannot be met; and when an electronic consultation is available, setting a response time based on hours of operation of a clinic (Hamm at [0069] teaches the patient begins the live telemedicine consultation using the patients communication device. Advantageously, a message is displayed and/or played through a speaker to the patient informing the patient that if the patient believes they have a live threatening condition contact 911 or seem immediate emergency assistance [0037] teaches the patient is presented with a series of questions to produce a list of qualified medical providers to address the unique medical need. The patient can choose either "first available" or "specify further." (interpreted by examiner as indicating that an electronic consultation is not available based on the current complaint, based on the triage category being emergency, and based on the triage category being seek medical advice when a base response time for seeking medical advice cannot be met) and [0037] teaches signals to indicate the wait time and there are controls that limit waiting time by minimum and maximum periods. The patient can choose to wait a minimum period, a maximum period, return at a later time, schedule a time with a preferred physician, or redirect to another qualified physician on-call. [0057] teaches the physician status may include a calendar that includes certain days and times during which the physician will be available for a telemedicine consult (interpreted by examiner as when an electronic consultation is available, setting a response time based on hours of operation of a clinic)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the healthcare system of Hagigi, Iliff and Leon to incorporate the availability of an electronic consultation as taught by Hamm, with the motivation of eliminating the need to visit an emergency room (Hamm at [0008]).

REGARDING CLAIM 9
Hagigi, Iliff, Leon and Hamm disclose the limitation of claim 8.
Hagigi, Iliff and Leon do not explicitly disclose, however Hamm discloses:
The method of claim 8 further comprising: indicating the response time (Hamm at [0037] teaches signals to indicate the wait time and there are controls that limit waiting time by minimum and maximum periods. The patient can choose to wait a minimum period, a maximum period, return at a later time, schedule a time with a preferred physician, or redirect to another qualified physician on-call (interpreted by examiner as indicating the response time)); receiving an indication that an electronic consultation is approved (Hamm at [0069] teaches doctor accepting the request for telemedicine consultation (interpreted by examiner as receiving an indication that an electronic consultation is approved)); and directing the conducting of the electronic consultation (Hamm at [0069] teaches the doctor and patient begin the telemedicine consultation (interpreted by examiner as directing the conducting of the electronic consultation)).

REGARDING CLAIM 10
Hagigi, Iliff, Leon and Hamm disclose the limitation of claim 9.
Hagigi, Iliff and Hamm do not explicitly disclose, however Hamm discloses:
The method of claim 9 wherein the conducting of the electronic consultation proceeds only after review of the indications of the current complaint and current symptoms (Leon at [0041]-[0043] teaches based on analysis of animals symptoms/complaints the outcome/category is defined and if category is determined the system offers the option to conduct an electronic consultation (interpreted by examiner as wherein the conducting of the electronic consultation proceeds only after review of the indications of the current complaint and current symptoms)).

REGARDING CLAIM 19
Claim 19 is analogous to Claim 8 thus Claim 19 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 8.
REGARDING CLAIM 20
Claim 20 is analogous to Claim 9 thus Claim 20 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Gilom (US 9710757 B2) teaches methods and systems for dynamically generating real-time recommendations. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/LIZA TONY KANAAN/Examiner, Art Unit 3626               

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626